DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5-7 are is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 2018/0274539 to Asada et al (Asada).
Regarding claim 1, Asada discloses a gear pump comprising: 
an inner rotor (3, fig. 1; [46]) having external teeth; 
an outer rotor (2, fig. 1; [46]) having a tubular inner housing portion in which the inner rotor is rotatably housed in an eccentric state, and internal teeth that mesh with the external teeth; 
a first core (11, fig. 1; [46]) having a tubular rotor housing portion (middle portion through which parts of cover 6 and shaft extrude, fig. 1) in which the inner rotor and the outer rotor are housed, and a flange portion (circular section, fig. 1) projecting radially outward from a tube wall of the rotor housing portion; 
a board-shaped second core (6, fig. 1; [46]) having a contact portion that is in contact with the flange portion in an axial direction (figs. 1-3), and closing an opening of the rotor housing portion; and 
a housing (5, fig. 1; [46]) disposed so as to oppose the second core and made of a resin ([49]), 
wherein a gap (h1, h2 and where seal ring is situated, fig. 3; [58], [59]) is formed between opposing surfaces of the second core and the housing in a state where the flange portion and the contact portion are in contact with each other and the housing is disposed so as to oppose the second core (figs. 1-3).

Regarding claim 2, Asada discloses the gear pump according to claim 1, further comprising: 

a first bush (7, figs. 1-3; [49]) interposed between an inner surface of the fastening hole of the housing and an outer surface of the fastening member (figs. 1-3), wherein a dimension in the axial direction of the fastening hole of the housing is smaller than a dimension in the axial direction of the first bush in a state where the first core, the second core, and the housing are fastened by the fastening member (fastening hole in 5 is smaller than surface 7b of bush 7 as shown in figs. 2b and 3b).

Regarding claim 3, Asada discloses the gear pump according to claim 1, wherein the inner rotor is fixed to a drive shaft (10, figs. 2-3; [46]), the first core has a tubular shaft support portion (figs. 2-3) projecting from a bottom wall of the rotor housing portion toward an outer side in the axial direction and having an insertion hole formed therein and through which the drive shaft is inserted (figs. 2-3), and the gear pump further comprises a second bush (see figures 4 and 8; bushing is between shaft and fixing plate) interposed between an inner surface of the shaft support portion of the first core and an outer surface of the drive shaft.

Regarding claim 5, Asada discloses the gear pump according to claim 1, further comprising a seal member (12, fig. 3; [58]) disposed between the opposing surfaces of the second core and the housing.

Regarding claim 6, Asada discloses the gear pump according to claim 5, wherein the seal member is integrally formed so as to seal both a liquid inflow passage provided in the second 

Regarding claim 7, Asada discloses the gear pump according to claim 1, wherein each of the first core and the second core is a cut workpiece formed from a metal (both made of metal; [49, [69]) or a thermosetting resin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claim 3 above, and further in view of US 2,870,720 to D.L. Lorenz (Lorenz).
Regarding claim 4, Asada discloses the gear pump according to claim 3, wherein the second bush has a bush tube portion disposed between the inner surface of the shaft support portion of the first core and the outer surface of the drive shaft (see figs. 4, and 8), and but does not explicitly disclose which Lorenz discloses:
a bush flange portion (flat portion between 37 and 44, and flat portion 41, 39, figs. 4 and 9 ; Col. 2, lines 38-55) projecting radially outward from an axially inner end portion of the bush tube portion.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the bush of Lorenz with the device of Asada for the advantage of balancing unequal pressure forces in the pumping cavity (col. 2, lines 30-32; Lorenz).
Once teachings of Lorenz are applied to the device of Asada and the bushing of Lorenz is placed where the second bush of Asada is, the bush flange portion will be disposed between an axial surface of the bottom wall of the rotor housing portion and an axial surface of the inner rotor and between the axial surface of the bottom wall of the rotor housing portion and an axial surface of the outer rotor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 11, and 12 of copending Application No. 16/547,959 (App. 959). Although the claims at issue are not identical, they are not patentably distinct from each other the application claim is merely broader than App 959 claims. As such, the more specific App. 959 claims “anticipate” the broader current application claims (See below). Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent (See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993)).
Regarding claim 1, App 959 discloses a gear pump comprising: an inner rotor having external teeth; an outer rotor having a tubular inner housing portion in which the inner rotor is rotatably housed in an eccentric state, and internal teeth that mesh with the external teeth; a first core having a tubular rotor housing portion in which the inner rotor and the outer rotor are housed, and a flange portion projecting radially outward from a tube wall of the rotor housing portion; a board-shaped second core having a contact portion that is in contact with the flange portion in an axial direction, and closing an opening of the rotor housing portion; and a housing disposed so as to oppose the second core and made of a resin, wherein a gap is formed between opposing surfaces of the second core and the housing in a state where the flange portion and the contact portion are in contact with each other and the housing is disposed so as to oppose the second core (See claims 1 and 7)

Regarding claim 5, App 959 discloses the gear pump according to claim 1, further comprising a seal member disposed between the opposing surfaces of the second core and the housing (See claims 5, and 11).

.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9,810,215 to Ishii et al. discloses an internal gear pump with first and second bushes as claimed.
US 2019/0242380 to Ramadoss et al. discloses a gear pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/D.S/Examiner, Art Unit 3746       

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746